Name: 2001/923/EC: Council Decision of 17 December 2001 establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the "Pericles" programme)
 Type: Decision
 Subject Matter: cooperation policy;  criminal law;  information and information processing;  European construction;  social affairs;  monetary relations
 Date Published: 2001-12-21

 Avis juridique important|32001D09232001/923/EC: Council Decision of 17 December 2001 establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the "Pericles" programme) Official Journal L 339 , 21/12/2001 P. 0050 - 0054Council Decisionof 17 December 2001establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the "Pericles" programme)(2001/923/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the third sentence of Article 123(4) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the European Central Bank(3),Whereas:(1) The Treaty calls on the Community to take the measures necessary for the rapid introduction of the euro as the single currency.(2) In its Recommendation of 7 July 1998 regarding the adoption of certain measures to enhance the legal protection of euro banknotes and coins(4), the European Central Bank (ECB) called on the Commission to establish cooperation to combat the counterfeiting of euro banknotes and coins. It also suggested that the Council, the Commission and the Member States consider implementing any possible measures to improve the combating of counterfeiting.(3) In its communication of 22 July 1998 to the Council, the European Parliament and the European Central Bank on the protection of the euro, the Commission said it would examine the possibility of launching a scheme for all those involved in the system for preventing, detecting and suppressing currency counterfeiting, which should allow guidelines to be determined for future planning.(4) On 28 June 2001 the Council adopted Regulation (EC) No 1338/2001 laying down measures necessary for the protection of the euro against counterfeiting(5) which deals with exchanges of information, cooperation and mutual assistance, including external aspects of protection of the euro, and the withdrawal obligations incumbent on financial establishments. Its object is also to set up a comprehensive cooperation framework applicable before euro banknotes and coins are introduced in 2002. On the same day the Council also adopted Regulation (EC) No 1339/2001 extending the effects of Regulation (EC) No 1338/2001 laying down measures necessary for the protection of the euro against counterfeiting to those Member States which have not adopted the euro as their single currency(6).(5) Consultations and experience show that a specific, multidisciplinary supplementary programme organised at Community level and carried out over the long term is likely to be more effective than measures conducted at national level. The two abovementioned Regulations should accordingly be supplemented by the adoption of an action programme, the aim of which is to raise the awareness of all the persons concerned with the protection of the euro against counterfeiting through the implementation of measures involving in particular the exchange of information and staff and technical and scientific back-up and training measures. This programme will support and complement the work done by Member States in compliance with the principle of subsidiarity provided for in Article 5 of the Treaty.(6) It should be ensured that this Community action programme, which is geared to the protection of the euro against counterfeiting, is consistent with, and complementary to, other existing or future programmes and activities.(7) Without prejudice to the ECB's role in the protection of the euro against counterfeiting, the Commission will carry out all consultations concerning the evaluation of needs for the protection of the euro with the principal parties involved (in particular the competent national authorities designated by the Member States, the ECB and Europol) within the appropriate advisory committee provided for in Regulation (EC) No 1338/2001, particularly as regards exchanges, assistance and training, for the purpose of implementing this programme.(8) The Community should promote cooperation with non-member countries in the protection of the euro against counterfeiting.(9) A financial reference amount, within the meaning of point 34 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(7), will be included in this Decision for the entire duration of the programme without thereby affecting the powers of the budgetary authority as defined by the Treaty.(10) This Decision is without prejudice to initiatives which may be taken pursuant to the Treaty on European Union with a view to the establishment of programmes concerning aspects of criminal law,HAS DECIDED AS FOLLOWS:Article 1Establishment of the programme1. This Decision establishes a Community action programme to support and supplement the measures undertaken by the Member States and programmes established or to be established in order to protect the euro against counterfeiting.2. This action programme shall be known as the Pericles programme. It shall run from 1 January 2002 to 31 December 2005.3. Programme implementation and evaluation shall be carried out in accordance with Articles 5 to 13.Article 2Objectives of the programme1. The Community action programme shall, through the various measures provided for in Article 3, seek to protect the euro against counterfeiting. It shall take account of transnational and multidisciplinary aspects. It shall concentrate on promoting convergence of the substance of measures so as to guarantee equivalent levels of protection on the basis of consideration of best practice while also respecting the distinct traditions of each Member State.2. In particular, its remit shall encompass:(a) raising awareness of the staff concerned of the Community dimension of the new currency (also as a reserve currency and a currency for international transactions);(b) acting as a catalyst to encourage closer cooperation between the structures and staff concerned, the development of a climate of mutual trust and satisfactory knowledge, inter alia of methods of action and difficulties, by promoting various appropriate measures such as placements, specialist workshops or the involvement of guest speakers in national training and staff exchanges;(c) promoting convergence of high-level training activities for trainers in ways which are compatible with national operational strategies;(d) expanding general knowledge, in particular of relevant Community and international law and instruments.Article 3Measures1. The content of training and of operational support, based on a multidisciplinary and transnational approach, shall embrace not only security aspects but also the exchange of information, in particular technical and strategic information, and technical and scientific back-up.2. The setting-up of exchanges of information at Community level particularly shall involve methodologies of control and analysis for evaluating:(a) the economic and financial impact of counterfeiting;(b) the operation of databases;(c) the use of detection tools with computer back-up;(d) enquiry and investigation methods;(e) scientific assistance (in particular scientific databases and technology watch/monitoring of new developments);(f) operation of early warning systems;(g) related matters, such as the scope of the obligation to provide information;(h) the protection of personal data;(i) the different aspects of cooperation;(j) the protection of the euro outside the European Union;(k) research activities, and(l) the provision of specific operational expertise.Such exchanges of information may be reflected in a variety of measures such as the organisation of workshops, meetings and seminars, and a targeted policy of placements and exchanges of staff.3. Technical, scientific and operational back-up shall concern in particular:(a) any measure which establishes teaching resources at Community level (handbook of EU legislation, information bulletins, practical manuals, glossaries and lexicons, databases, especially in the area of scientific assistance or technology watch) or computer support applications (such as software);(b) studies with a multidisciplinary and transnational dimension; and(c) the development of technical support instruments and methods to facilitate detection activities at Community level.Article 4Target group for actions and contributions1. The measures shall target the following groups:(a) staff of agencies engaged in detecting and combating counterfeiting (in particular police forces and financial administrations depending on their specific functions at national level);(b) intelligence personnel;(c) representatives of the national central banks, the mints and other financial intermediaries (particularly as regards the obligations of financial institutions);(d) representatives of the commercial banks (in particular as regards the obligations of financial institutions);(e) judicial officers and specialist lawyers in this field;(f) any other group of specialists concerned (such as chambers of commerce and industry or comparable structures capable of providing access to small and medium-sized enterprises, traders and hauliers).2. In addition to the Commission's contribution, the following parties shall be invited to contribute to the attainment of the objectives of the Community action programme using their respective areas of expertise:(a) the national central banks and the ECB, inter alia as regards the Counterfeit Monitoring System (CMS);(b) the National Analysis Centres (NAC) and the Coin National Analysis Centres (CNAC);(c) the European Technical and Scientific Centre (ETSC) and the national mints;(d) Europol and Interpol;(e) the national central anti-counterfeiting offices provided for in Article 12 of the International Convention for the Suppression of Counterfeiting Currency signed at Geneva on 20 April 1929(8) and other agencies specialising in the prevention, detection and law-enforcement in connection with counterfeiting;(f) specialist bodies concerned, for instance, by duplication and certification technologies, printers and engravers;(g) any other body offering specific expertise, including, where appropriate, third countries and in particular accession candidate countries.Article 5Consistency and complementarity1. The programme shall be implemented and coordinated by the Commission and the Member States, working closely together.This coordination shall take account of measures undertaken elsewhere, in particular by the ECB and Europol.2. The Commission shall, in particular with an eye to sound financial management, seek to ensure consistency and complementarity between this Community action programme, geared to the protection of the euro against counterfeiting, and other existing and future programmes and activities.Article 6Reference amountThe financial reference amount for the implementation of the Community programme of action for the period referred to in Article 1(2) is hereby set at EUR 4 million.The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.Article 7International cooperationIn the light of the arrangements for distributing euro banknotes and coins, operational requirements, evaluation of the threat and risk analysis, the programme shall be open to the associated accession candidate countries, in accordance with the conditions laid down in the association agreements and the additional protocols thereto concerning participation in Community programmes concluded or to be concluded with those countries.In addition, the programme shall, if necessary, be open to non-member countries in so far as appropriations are available in the Community budget, under conditions and in accordance with arrangements to be agreed with those countries.Article 8Financial provisions for workshops, meetings and seminars1. As regards the workshops, meetings and seminars provided for in the second subparagraph of Article 3(2) and organised by the Commission:(a) the following costs shall be borne by the Community:(i) the travel and accommodation expenses in another Member State of staff taking part and the general overheads associated with organising these events;(ii) publication and translation costs for the teaching materials used;(b) the following costs shall be borne by the Member States:(i) the costs associated with initial and continuing training of their staff, particularly as regards technical training;(ii) certain logistical costs in connection with the workshops, meetings and seminars organised on their territory with Community funding (such as internal transfers, rental of premises, provision of interpreting facilities).2. Where the workshops, meetings and seminars provided for in the second subparagraph of Article 3(2) are organised jointly with other partners such as the ECB, Europol or Interpol, the ensuing expenses shall be divided between them. The contribution of those partners may be a contribution in kind provided it is substantial. In any event, each partner shall bear the travel and accommodation costs of its own guest speakers.Article 9Financial provisions for staff exchanges1. The costs of participation by staff from Member States in the placements or exchanges provided for in the second subparagraph of Article 3(2) shall be borne by the Community, in so far as those activities are in keeping with attainment of the objectives referred to in Article 2.2. However, the costs of participation by staff from Member States in placements or exchanges which are not covered by the programme shall be borne by the Member States.Article 10Financial provisions for assistance1. The Community shall bear up to 70 % of the cost of the operational support referred to in Article 3(2) by way of co-financing, in particular:(a) the design and production costs of teaching resources and computer applications or technical instruments with a European dimension;(b) the costs of studies, e.g. comparative law studies, on the protection of the euro against counterfeiting.Exceptionally, where Commission initiatives are concerned, such operational support measures may, however, be financed up to 100 %.2. However, all expenses relating to the non-Community components of teaching resources and of communications and information-exchange systems, namely the national databases that form part of those systems, the network connections between the Community and the non-Community components, and such software and hardware as each Member State shall deem appropriate for the full operation of those systems throughout its administration, shall be borne by the Member States.Article 11Financial provisions for external measuresIn accordance with the conditions set out in Article 7, apart from bearing the cost of participation of officials from third countries in the workshops, meetings and seminars provided for in Article 8, the Community may co-finance up to 70 % of the cost of training measures on the territory of non-member countries and operational support measures in those countries.Article 12Presentation and selection of projects1. Projects under the programme may emanate from the Member States' competent authorities or from the Commission.Member States may present no more than one project a year (concerning the workshops, meetings and seminars referred to in the second subparagraph of Article 3(2)). Projects in connection with placements, exchanges or assistance may also be presented.2. The Commission shall select projects presented by the Member States, and projects devised on its own initiative, on the basis of the following criteria:(a) compliance with the programme's objectives as defined in Article 2;(b) the European dimension, including in particular aspects concerning cooperation with the ECB and Europol;(c) complementarity with other previous, current or future projects;(d) the organiser's capacity to implement the project;(e) the intrinsic quality of the project and its cost-effectiveness ratio;(f) the amount of aid requested and whether it is commensurate with the anticipated results;(g) the impact of the anticipated results on the attainment of the programme's objectives.The projects which best meet the objectives set out above shall be selected.3. The Commission shall be responsible for managing and implementing the programme in cooperation with the Member States.Article 13Follow-up and evaluation1. The beneficiaries of each project selected shall submit an annual report to the Commission.2. On completion of the projects, the Commission shall evaluate the way in which they have been implemented and the impact they have had in order to gauge whether the objectives set at the outset have been achieved.3. The Commission shall send to the European Parliament and the Council:(a) by 30 June 2005 a report, which shall be independent of the programme manager, evaluating the relevance, the efficiency and the effectiveness of the programme and a communication on whether this programme should be continued and adapted, accompanied by an appropriate proposal;(b) on completion of the programme and no later than 30 June 2006, a detailed report on the implementation and the results of the programme setting out in particular the added value of the Community's financial assistance.Article 14ApplicabilityThis Decision shall be effective in those Member States which have adopted the euro as the single currency.Article 15Operational dateThis Decision shall take effect on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.Done at Brussels, 17 December 2001.For the CouncilThe PresidentA. Neyts-Uyttebroeck(1) OJ C 240 E, 28.8.2001, p. 120.(2) Opinion delivered on 13 November 2001 (not yet published in the Official Journal).(3) OJ C 293, 19.10.2001, p. 3.(4) OJ C 11, 15.1.1999, p. 13.(5) OJ L 181, 4.7.2001, p. 6.(6) OJ L 181, 4.7.2001, p. 11.(7) OJ C 172, 18.6.1999, p. 1.(8) League of Nations Treaty Series No 2623 (1931), p. 372.